Case: 20-30640          Document: 00516000499              Page: 1      Date Filed: 09/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                          United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                          FILED
                                         No. 20-30640                            September 1, 2021
                                                                                    Lyle W. Cayce
                                                                                         Clerk
   Kristina Sansone,

                                                                      Plaintiff—Appellant,

                                              versus

   Jazz Casino Company, LLC
   D/B/A Harrah’s Casino,

                                                                      Defendant—Appellee.


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                               USDC No. 2:18-CV-14093


   Before Dennis and Engelhardt, Circuit Judges, and Hicks*, District
   Judge.
   Per Curiam:*
          Plaintiff Kristina Sansone (“Sansone”) appeals a grant of summary
   judgment in favor of her former employer, Defendant Jazz Casino Company,



          *
              Chief Judge of the Western District of Louisiana, sitting by designation.
          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30640     Document: 00516000499            Page: 2   Date Filed: 09/01/2021




                                     No. 20-30640


   LLC d/b/a Harrah’s Casino (“Harrah’s”). We find that summary judgment
   was proper on Sansone’s Title VII retaliation and ADA discrimination
   claims, but genuine disputes of material fact remain as to her hostile work
   environment claim.
                                          I.
          Beginning in September 2017, a Harrah’s customer began frequenting
   Sansone’s baccarat table and making sexually charged gestures, remarks
   about her appearance, and sexual propositions towards her. According to
   Sansone, the customer engaged in this harassing behavior at least twice a
   week until her termination on December 31, 2017. Id. Although Sansone
   claims she verbally reported the customer to her floor supervisors several
   times throughout this three-month period, a formal written report was not
   made until December 22. Sansone was permitted to leave work early that day
   and stay home the following day. She was also advised to inform her
   supervisors if the customer returned, and when he did on December 25,
   Sansone was removed from her table and once again permitted to leave early.
   The customer never reappeared at Sansone’s table and surveillance footage
   was unable to identify him. Id.
          Meanwhile, on December 24 a time discrepancy arose when Sansone
   failed to properly clock-in for work. Sansone’s response to a Human
   Resources audit payroll email stated she “worked 11-7 that day, I honestly
   think I walked in a min before not sure though… but no later than 11 i
   believe.” Surveillance footage revealed Sansone entering work at 11:10 AM
   and not attempting to clock-in. Sansone was found to be in violation of five
   Harrah’s employee rules pertaining to honesty, clock in/out procedures, and
   curiously, for improper use of a public entrance despite having permission to
   use this handicapped amenity due to a foot injury. Id. Sansone was terminated
   on December 31 for alleged misrepresentation of hours worked. Id.




                                          2
Case: 20-30640        Document: 00516000499              Page: 3       Date Filed: 09/01/2021




                                         No. 20-30640


           Sansone’s lawsuit claims Title VII retaliation, a hostile work
   environment, disability discrimination, and related state law violations. In
   granting summary judgment and dismissing all claims, the district court
   issued a brief order stating Sansone failed to establish genuine disputes of
   material fact that her termination resulted from anything other than her own
   misrepresentations and with respect to her hostile work environment claim.1
   We review a district court’s grant of summary judgment de novo. See Am. Int’l
   Specialty Lines Ins. Co. v. Canal Indem. Co., 352 F.3d 254, 259-60 (5th Cir.
   2003). After such review, we AFFIRM the district court’s dismissal of
   Sansone’s Title VII retaliation and ADA discrimination claims. However, we
   find genuine disputes of material fact remain as to Sansone’s hostile work
   environment allegation, and accordingly REVERSE and REMAND this
   claim alongside any related state law claims or arguments.
                                                II.
           To establish a prima facie case of retaliation, the plaintiff must
   establish: (1) she participated in an activity protected by Title VII, (2) her
   employer took an adverse employment action against her, and (3) a causal
   connection exists between the protected activity and the adverse
   employment action. See McCoy v. City of Shreveport, 492 F.3d 551, 556-57 (5th
   Cir. 2007). If the plaintiff makes a prima facie showing, the burden then shifts
   to the employer to articulate a legitimate, nonretaliatory reason for its
   employment action. See Russell v. McKinney Hosp. Venture, 235 F.3d 219, 222


           1
             Absent from the district court’s order is any analysis or reasoning supporting its
   decision. While a district court need not make explicit findings of fact and conclusions of
   law when appellate review is de novo, such findings and conclusions are often quite helpful.
   See Thomas v. N.A. Chase Manhattan Bank, 994 F.2d 236, 241 n. 6 (5th Cir. 1993) (citing
   Boazman v. Econ. Lab, Inc., 537 F.2d 210, 213 n. 5 (5th Cir. 1976)). Particularly when
   summary judgment is granted and a case is dismissed, we urge the district court to
   adequately explain its decision. See id.




                                                3
Case: 20-30640      Document: 00516000499          Page: 4   Date Filed: 09/01/2021




                                    No. 20-30640


   (5th Cir. 2000). If a lawful reason is produced, the burden shifts back to the
   plaintiff to demonstrate the proffered reason is a pretext for the real
   retaliatory purpose. See id.
          Sansone argues a prima facie showing was present because (1) her
   firing supervisor had given a deposition in another sexual harassment suit just
   weeks prior to her termination, (2) her citation for using an approved
   handicapped entrance was illogical, and (3) the language she used in her email
   to Human Resources did not amount to a true falsification. First, the firing
   supervisor’s deposition in an entirely unrelated matter is conclusory in
   nature and cannot be relied upon as summary judgment evidence. Second,
   the record evidence clearly indicates that Sansone was terminated for
   misrepresenting her hours rather than for use of a public entrance. While her
   termination letter does cite Sansone for failing to enter work through a proper
   employee access point, the deposition testimony of Sansone’s supervisors
   and key Harrah’s decisionmakers revealed her misrepresentation informed
   their firing decision. Third, the precise language used by Sansone is
   irrelevant, as it requires the Court to question the wisdom of Harrah’s
   business decision. See LeMaire v. La. Dep’t of Transp. and Dev., 480 F.3d 383,
   391 (5th Cir. 2007) (“Our job… is not to engage in second-guessing of an
   employer’s business decisions. Our anti-discrimination laws do not require
   an employer to make proper decisions, only non-retaliatory ones.”); Little v.
   Republic Ref. Co., 924 F.2d 93, 97 (5th Cir. 1991) (“even an incorrect belief
   that an employee’s performance is inadequate” is a legitimate reason).
          Finally, Sansone’s briefing to this Court emphasizes the temporal
   proximity between her report of harassment and her termination. However,
   timing allegations standing alone cannot defeat summary judgment and do
   not relieve the plaintiff of rebutting an employer’s lawful reason for
   termination. See Strong v. Univ. Healthcare Sys., LLC, 482 F.3d 802, 808 (5th




                                         4
Case: 20-30640       Document: 00516000499          Page: 5    Date Filed: 09/01/2021




                                     No. 20-30640


   Cir. 2007); Swanson v. Gen. Servs. Admin., 110 F.3d 1180, 1188 (5th Cir.
   1997).
            Even assuming arguendo that Sansone did make a prima facie showing
   of causation and a Title VII retaliation claim overall, she failed to rebut the
   nonretaliatory reason produced by Harrah’s for her termination. In order to
   demonstrate pretext, Sansone must show “both that the reason was false, and
   that discrimination was the real reason.” Walton v. Bisco Indus., 119 F.3d 368,
   370 (5th Cir. 1997) (emphasis in original). Harrah’s production of
   employment records of other employees fired for misrepresenting hours,
   coupled with Sansone’s failure to provide competent summary judgment
   evidence that the true motive was retaliation, forecloses this claim.
                                           III.
            For similar reasons, Sansone failed to establish a genuine dispute of
   material fact for her ADA discrimination claim. A prima facie disability
   discrimination claim requires the plaintiff to prove: (1) she had a disability,
   (2) she was qualified for the job she held, and (3) she was subject to an adverse
   employment decision because of her disability. See Clark v. Boyd Tunica, Inc.,
   665 F. App’x 367, 370 (5th Cir. 2016). ADA and Title VII claims relying on
   circumstantial evidence follow the same burden-shifting framework. See
   Adeleke v. Dall. Area Rapid Transit, 487 F. App’x 901, 903 (5th Cir. 2012).
            Again, while Sansone’s termination letter does cite her use of a
   handicapped public entrance as prohibited conduct, the evidence makes clear
   she was terminated not for this action, but for misrepresenting her hours
   worked. Bolstering this conclusion, throughout Sansone’s employment she
   was accommodated multiple times in light of a cancer diagnosis and other
   injuries. To accommodate Sansone’s foot injury, Harrah’s moved Sansone
   to baccarat—the only table game at Harrah’s where the dealer sits—and
   permitted her to park in a handicapped lot and use an entrance with a ramp.




                                           5
Case: 20-30640        Document: 00516000499          Page: 6   Date Filed: 09/01/2021




                                      No. 20-30640


   The evidence demonstrates Sansone’s disability was not the reason for her
   firing.
                                            IV.
             In order to establish a hostile work environment claim, the plaintiff
   must demonstrate: (1) she is a member of a protected group; (2) she was the
   victim of uninvited sexual harassment; (3) the harassment was based on sex;
   (4) the harassment affected a term, condition, or privilege of employment;
   and (5) her employer knew or should have known of the harassment and
   failed to take prompt remedial action. See Woods v. Delta Beverage Grp., Inc.,
   274 F.3d 295, 298 (5th Cir. 2001). Here, only the fourth and fifth elements
   are in dispute.
                                               A.
             To affect a term, condition, or privilege of employment, sexual
   harassment must be sufficiently severe or pervasive so as to alter the
   conditions of employment and create an abusive working environment. See
   Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 330 (5th Cir. 2009). This
   depends on the totality of the circumstances, including “the frequency of the
   discriminatory conduct; its severity; whether it is physically threatening or
   humiliating, or a mere offensive utterance; and whether it unreasonably
   interferes with an employee’s work performance.” Harvill v. Westward
   Commc’n, LLC, 433 F.3d 428, 434 (5th Cir. 2005) (quoting Harris v. Forklift
   Sys., Inc., 510 U.S. 17, 23 (1993)). Importantly, the severe or pervasive
   standard is stated in the disjunctive, as a plaintiff need not demonstrate both
   are present. See id. at 434-35 (collecting cases). It follows logically that the
   required showing of severity varies inversely with the pervasiveness of the
   conduct. See Lauderdale v. Tex. Dep’t of Crim. Just., Inst. Div., 512 F.3d 157,
   163 (5th Cir. 2007).




                                           6
Case: 20-30640      Document: 00516000499          Page: 7    Date Filed: 09/01/2021




                                    No. 20-30640


          The highly fact-intensive nature of these types of cases is reflected in
   our jurisprudence on the subject, and the parties have engaged in the time-
   honored tradition of citing to and distinguishing these cases, attempting to
   place this matter on their preferred side of the spectrum between dismissal
   and viability. Ultimately, we side with the latter. To survive summary
   judgment, Sansone need not make it clear that she “was subject to actionable
   harassment; she of course only needs to show that a jury could reach that
   conclusion based on its view of the evidence.” See Gardner v. CLC of
   Pascagoula, LLC, 915 F.3d 320, 325 (5th Cir. 2019). We feel she has done so.
          In terms of both seriousness and frequency, the harassment
   experienced by Sansone is analogous to the plaintiff in Farpella-Crosby, where
   we held a hostile work environment was present. See Farpella-Crosby v.
   Horizon Health Care, 97 F.3d 803, 806 (5th Cir. 1996). There, a supervisor
   made comments two to three times per week attributing an employee’s large
   number of children to a proclivity for sexual activity. See id. at 805. The
   supervisor also joked at an office baby shower about the employee’s refusal
   to use condoms, and on one occasion, entered a room and complained of a
   “smell of fish.” Id. Lastly, the supervisor directly inquired about the
   employee’s sex life, frequently asking where her and a coworker had been the
   night before and whether they had “got any.” Id.
          The unidentified Harrah’s customer frequently asked Sansone about
   her sex life and expressed his desire to sleep with her. He commented on her
   breasts and physical appearance and directed sexual gestures towards her. Id.
   His comments were made in the presence of others and occurred at least two
   times a week for a significant period of time. Id. This contrasts with instances
   where we have held a smaller stint within a lengthy period of employment
   was not sufficiently pervasive to support a hostile work environment claim.
   See Peterson v. Linear Controls, Inc., 757 F.Appx. 370, 374 (5th Cir. 2019) (no
   hostile work environment where the plaintiff worked for defendant for six



                                          7
Case: 20-30640      Document: 00516000499          Page: 8    Date Filed: 09/01/2021




                                    No. 20-30640


   years, but allegations concerned only one ten-day period). Drawing all
   inferences in favor of Sansone, as the district court was required to do at this
   stage, the fourth element of a prima facie hostile work environment claim was
   met.
                                              B.
          Turning to the fifth and final element, this Court has long recognized
   that in order to demonstrate an employer has failed to take prompt remedial
   action, the employee must first show that she took “advantage of [the]
   corrective opportunities provided by the employer.” May v. FedEx Freight E.,
   Inc., 374 F. App’x 510, 512 (5th Cir. 2010) (citing Harvill, 433 F.3d at 437).
   Relatedly, employers may raise an affirmative defense to a hostile work
   environment claim when (1) the employer exercised reasonable care to
   prevent and promptly correct any harassing behavior, and (2) the employee
   unreasonably failed to take advantage of any preventative or corrective
   opportunities provided to avoid harm. See Faragher v. City of Boca Raton, 524
   U.S. 775, 807 (1998).
          Significant factual disputes remain regarding whether Sansone’s
   initial verbal complaints to her floor supervisors should have triggered a
   response from Harrah’s. At this stage, these unanswered questions preclude
   a summary judgment finding that Harrah’s took prompt remedial action, and
   likewise, prohibit the successful raising of an affirmative defense.
          According to Sansone, she was trained to report problems to her floor
   supervisors who would then move any complaints up the chain of command.
   She claims she followed this prescribed procedure multiple times throughout
   the relevant three-month period, but her concerns were never addressed.
   Instead, she was instructed to “ignore him” and “let it go,” with the
   additional response that “this comes with the business.” Id. It remains
   unclear whether the term “harassment” was used in these verbal complaints,




                                          8
Case: 20-30640      Document: 00516000499         Page: 9    Date Filed: 09/01/2021




                                   No. 20-30640


   as one supervisor stated she only described the customer’s behavior as
   aggravating. Harrah’s position is that Sansone failed to take advantage of its
   Anti-Harassment Policy because she did not file a complaint with Human
   Resources or upper-level management. Once this did take place on
   December 22, Harrah’s acted immediately to address the problem, sending
   Sansone home and attempting to identify the customer when he reappeared
   at the casino days later.
          Viewing the evidence in the light most favorable to Sansone, she
   complained about the harassment to her supervisors as early as September,
   but these supervisors failed to take any action. Nothing was done to identify
   the customer or remedy the situation until a formal complaint was filed
   months after Sansone’s initial complaints. The remaining factual disputes on
   whether Sansone properly activated the chain of command and whether
   Harrah’s responded appropriately require us to REVERSE and REMAND
   this claim for further proceedings. Any state law claims asserted by Sansone
   related to her hostile work environment allegations must also be revived and
   reviewed.
                                      V.
          For the aforementioned reasons, we AFFIRM the judgment of the
   district court with respect to Sansone’s Title VII retaliation and ADA
   discrimination claims, as well as any state law claims relating to retaliation
   and disability discrimination. However, we REVERSE the dismissal of her
   hostile work environment claim and any corresponding state law claims and
   REMAND for further proceedings.




                                           9